Exhibit 10.1

 

INCREMENTAL AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
February 21, 2014 (this “Incremental Amendment”), by and among Nexeo Solutions,
LLC, a Delaware limited liability company (the “Company”), Nexeo Solutions
Holdings, LLC, a Delaware limited liability company (“Holdings”), Nexeo
Solutions Sub Holding Corp., a Delaware corporation (“Sub Holdco,” and, together
with the Company and Holdings, the “Term B-3 Borrowers”), the Subsidiary
Guarantors party hereto, the Additional Lender party hereto and Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”).

 

WHEREAS, the Company, Holdings, Sub Holdco, the Lenders, the Administrative
Agent and the other parties thereto are parties to that certain amended and
restated credit agreement, dated as of October 16, 2012, among the Company,
Holdings, Sub Holdco, the Administrative Agent, the Collateral Agent and the
Lenders party thereto, as amended by Amendment No. 1 thereto, dated as of
November 29, 2012, and as further amended by Amendment No. 2 thereto, dated as
of August 5, 2013, the “Credit Agreement”; capitalized terms used herein without
definition have the respective meanings given such terms by the Credit
Agreement), pursuant to which the Company has previously borrowed Term B-1 Loans
and Term B-2 Loans;

 

WHEREAS, in accordance with the provisions of Section 2.12 of the Credit
Agreement, the Company has notified the Administrative Agent that it is
requesting to establish Incremental Loans in the form of Term B-3 Loans in the
aggregate principal amount of $170,000,000 (the “Incremental Request”) on the
terms and conditions set forth in this Incremental Amendment;

 

WHEREAS, Bank of America, N.A. is the sole lead arranger and bookrunner for this
Incremental Amendment;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.             Incremental Amendment.

 

(a)           This Incremental Amendment constitutes an “Incremental Amendment”
pursuant to Section 2.12 of the Credit Agreement (the Credit Agreement as
amended by this Incremental Amendment is referred to herein as the “Amended
Credit Agreement”).

 

(b)           Subject to the terms and conditions set forth herein and the
occurrence of the Incremental Amendment Effective Date (as defined below)
(i) there is hereby established under the Amended Credit Agreement a new
Class of Incremental Loans entitled the “Term B-3 Loans” (the Lenders holding
such Term B-3 Loans (or Commitments in respect thereof), including the
Additional Lender, are referred to herein as “Term B-3 Lenders”) and (ii) the
Additional Lender party hereto agrees to make to the Term B-3 Borrowers, jointly
and severally, on the Incremental Amendment Effective Date, a loan in Dollars in
the form of a Term B-3 Loan in an aggregate principal amount equal to
$170,000,000.  Amounts borrowed under this Section 1(b) and repaid or prepaid
may not be reborrowed.  Term B-3 Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided in the Amended Credit Agreement.  Notwithstanding
anything in the Credit Agreement to the contrary, the required notice periods
for the initial funding of the Term B-3 Loans shall be as agreed between the
Borrowers and the Administrative Agent.

 

(c)           The Term B-3 Borrowers shall, jointly and severally, repay to the
Administrative Agent for the ratable account of the Term B-3 Lenders on the last
Business Day of each March, June, September and December, commencing March 31,
2014, an aggregate principal amount equal to 0.25% of the

 

--------------------------------------------------------------------------------


 

aggregate principal amount of all Term B-3 Loans outstanding on the Incremental
Amendment Effective Date (which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.03 of the Amended Credit Agreement).  The Term B-3 Borrowers shall,
jointly and severally, repay all outstanding Term B-3 Loans on the Original Loan
Maturity Date.

 

(d)           The Term B-3 Loans shall bear interest based on the same
Applicable Rate and the same Eurodollar Rate or Base Rate provisions, as
applicable, that are applicable to the Term B-1 Loans and Term B-2 Loans,
including, that the “floors” set forth in the definition of “Eurodollar Rate”
and “Base Rate” in the Credit Agreement shall also apply to the Term B-3 Loans
under the Amended Credit Agreement.

 

(e)           The prepayment provisions applicable to the Term B-1 Loans and
Term B-2 Loans under the Credit Agreement shall continue to apply, and shall
also be applicable to the Term B-3 Loans, under the Amended Credit Agreement. 
In addition, in the event that, on or prior to the date that is one year after
the Incremental Amendment Effective Date, the Term B-3 Borrowers (i) make any
prepayment of the Term B-3 Loans in connection with any Term B-3 Repricing
Transaction (as defined below) or (ii) effect any amendment of the Amended
Credit Agreement resulting in a Term B-3 Repricing Transaction, the Term B-3
Borrowers shall, jointly and severally, pay to the Administrative Agent, for the
ratable account of each applicable Term B-3 Lender, (x) in the case of clause
(i), a prepayment premium of 1% of the amount of the Term B-3 Loans being
prepaid and (y) in the case of clause (ii), a payment equal to 1% of the
aggregate amount of the applicable Term B-3 Loans outstanding immediately prior
to such amendment.  For purposes of the foregoing, “Term B-3 Repricing
Transaction” means (A) any prepayment or repayment of the Term B-3 Loans with
the proceeds of, or any conversion of, the Term B-3 Loans into other Loans for
the primary purpose of prepaying, repaying or replacing the Term B-3 Loans and
having or resulting in an All-In Yield less than the All-In Yield of the Term
B-3 Loans being prepaid or repaid or (B) any amendment to the Term B-3 Loans the
primary purpose of which is to reduce the All-In Yield of such Term B-3 Loans.

 

(f)            Under the Amended Credit Agreement and the other Loan Documents,
(i) in no event shall any reference to a “Guarantor,” or any requirement to
guarantee any Obligations, include Holdings or Sub Holdco in respect of all or
any portion of the Term B-3 Loans then outstanding with respect to which it is a
direct obligor as a Term B-3 Borrower, and (ii) for the avoidance of doubt,
solely with respect to each of Holdings and Sub Holdco in its capacity as a
Guarantor, for so long as Holdings or Sub Holdco is a Term B-3 Borrower, the
“Guaranteed Obligations” of Holdings or Sub Holdco, as the case may be, under,
and as defined in, the Guaranty shall not include their respective direct
Obligations as Term B-3 Borrowers in respect of all or any portion of the Term
B-3 Loans then outstanding with respect to which they are Term B-3 Borrowers. 
Notwithstanding anything to the contrary in any Loan Document, at any time after
the Incremental Amendment Effective Date, by written notice from a Responsible
Officer of the Company, Holdings and/or Sub Holdco may be released as a “Term
B-3 Borrower” with respect to all or a portion of the Term B-3 Loans then
outstanding, in which case, (i) all references to “Term B-3 Borrowers” set forth
above in this Section 1, shall thereafter not apply to Holdings and/or Sub
Holdco in respect of the portion of the Term B-3 Loans subject to such release
(it being understood that in the case of a partial release the proportional
share of each Term B-3 Lender’s Term B-3 Loan that is directly owed by each Term
B-3 Borrower shall be identical and all prepayments of Term B-3 Loans thereafter
shall proportionally reduce the amount of the direct obligations of each Term
B-3 Borrower thereof) and (ii) for the avoidance of doubt, the obligations of
Holdings and/or Sub Holdco, as applicable, under the Guaranty shall, effective
upon any such release, apply to all Obligations in respect of the portion of the
Term B-3 Loans for which Holdings and/or Sub Holdco, as applicable, is no longer
a Term B-3 Borrower.  For the avoidance of doubt, the Guaranty of Holdings and
Sub Holdco shall continue to

 

2

--------------------------------------------------------------------------------


 

apply with respect to all Obligations in respect of the Term B-1 Loans and Term
B-2 Loans and shall in no way be affected or modified by the terms of this
Incremental Amendment.

 

(g)           Each Term B-3 Borrower hereby designates the Company as its
representative and agent (in such capacity, the “Borrower Agent”) for all
purposes under the Loan Documents, including requests for Loans, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Compliance Certificates and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Administrative Agent, the Collateral Agent or
any Lender; provided, that in addition to such appointment of the Company as
Borrower Agent, solely with respect to the Term B-3 Loans, each of the Term B-3
Borrowers also appoints Holdings and Sub Holdco as Borrower Agent for requests
for Term B-3 Loans, delivery (but not receipt) of communications, receipt and
payment of Obligations under the Term B-3 Loans and related dealings with the
Administrative Agent, Collateral Agent or any Lender.  In furtherance of the
foregoing, the definition of “Interest Period” and Sections 2.02, 2.03(a), 2.10,
2.11, 2.13 and 2.14 of the Credit Agreement are hereby amended such that
references therein to the “Borrower” shall be deemed to be references to the
“Term B-3 Borrowers” solely to the extent that the provisions in such Sections
relate to the Obligations in respect of the Term B-3 Loans.  The Company,
Holdings and Sub Holdco each hereby accepts the appointment described in the
foregoing sentence.  The Administrative Agent, the Collateral Agent and the
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication (including any notice of Borrowing) delivered
by the Company, as Borrower Agent on behalf of any Term B-3 Borrower, or by
Holdings or Sub Holdco in respect of any Term B-3 Loans.  The Administrative
Agent, the Collateral Agent and the Lenders may give any notice or communication
with a Term B-3 Borrower hereunder to the Company, as Borrower Agent, on behalf
of such Term B-3 Borrower.  Each of the Administrative Agent, the Collateral
Agent and the Lenders shall have the right, in its discretion, to deal
exclusively with the Company, as Borrower Agent, for any or all purposes under
the Loan Documents.  Each Term B-3 Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
the Company, as Borrower Agent, shall be binding upon and enforceable against
it.

 

(h)           Upon the request of any Term B-3 Lender made through the
Administrative Agent, the Term B-3 Borrowers shall execute and deliver to such
Term B-3 Lender (through the Administrative Agent) a promissory note of the Term
B-3 Borrowers payable to such Term B-3 Lender or its registered assigns
substantially in the form of Exhibit A hereto (each such promissory note, a
“Term B-3 Note,” which, in each case, shall be one of the “Notes” referenced in
the Amended Credit Agreement, as the context may require), which Term B-3 Note
shall evidence such Term B-3 Lender’s Term B-3 Loans.

 

(i)            Except as specifically set forth above the terms of the Term B-3
Loans shall be identical to the terms of the Term B-1 Loans and Term B-2 Loans
as in effect on the Incremental Amendment Effective Date immediately prior to
the effectiveness of this Incremental Amendment.

 

SECTION 2.             Representations and Warranties.  To induce the other
parties hereto to enter into this Incremental Amendment, the Company represents
and warrants to each of the Lenders and the Administrative Agent that,
immediately before and after giving effect to this Incremental Amendment and the
transactions contemplated hereby:

 

(a)           the representations and warranties of the Company and each other
Loan Party contained in Article V of the Credit Agreement or any other Loan
Documents are true and correct in all material respects on and as of the date
hereof; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they are true and correct in all material
respects as of such earlier date; provided, further, that any representation and
warranty

 

3

--------------------------------------------------------------------------------


 

that is qualified as to “materiality,” “Material Adverse Effect” or similar
language is true and correct (after giving effect to any qualification therein)
in all respects on such respective dates; and

 

(b)           no Default or Event of Default shall have occurred and shall be
continuing.

 

SECTION 3.             Conditions to Effectiveness.  This Incremental Amendment
shall become effective as of the date (the “Incremental Amendment Effective
Date”) on which each of the following conditions shall have been satisfied:

 

(a)           the Administrative Agent (or its counsel) shall have received
counterparts of this Incremental Amendment that, when taken together, bear the
signatures of (i) each Loan Party, (ii) the Administrative Agent and Collateral
Agent and (iii) the Additional Lender identified on the signature page hereto;

 

(b)           the Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Company certifying that (i) the conditions
precedent set forth in Section 4.03 of the Credit Agreement shall have been
satisfied on and as of the Incremental Amendment Effective Date and (ii) on a
pro forma basis after giving effect to the Borrowing of the Term B-3 Loans and
the application of proceeds therefrom, the Secured Net Leverage Ratio as of the
Incremental Amendment Effective Date is no greater than 3.50 to 1.00;

 

(c)           the Administrative Agent shall have received such other documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of each Loan
Party and the authorization of this Incremental Amendment and the other
transactions contemplated hereby, all in form and substance reasonably
satisfactory to the Administrative Agent;

 

(d)         the Administrative Agent shall have received a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Company and the applicable Loan Party relating thereto with
respect to any Mortgaged Property located in a special flood hazard area) and,
if any such Mortgaged Property is located in a special flood hazard area,
evidence of flood insurance to the extent required pursuant to
Section 6.07(b) of the Credit Agreement;

 

(e)         the Administrative Agent shall have received favorable customary
legal opinions from Ropes & Gray LLP, in form and substance reasonably
satisfactory to the Administrative Agent, which the Loan Parties hereby request
such counsel to deliver;

 

(f)          the Administrative Agent and the lead arranger of this Incremental
Amendment, as applicable, shall have received (i) payment of all fees and other
amounts due and payable on or prior to the Incremental Amendment Effective Date
and (ii) to the extent invoiced at least two (2) Business Days prior to the
Incremental Amendment Effective Date, reimbursement or payment of all reasonable
and documented out-of-pocket costs and expenses, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, required to
be reimbursed or paid by the Company in accordance with Section 10.04 of the
Credit Agreement; and

 

4

--------------------------------------------------------------------------------


 

(g)         the Administrative Agent shall have received, for the account of the
Additional Lender (or shall be satisfied with the arrangements for the payment
of), an upfront fee in Dollars equal to 0.50% of the aggregate principal amount
of the Term B-3 Loans.

 

The Administrative Agent shall notify the Term B-3 Borrowers and the Lenders of
the Incremental Amendment Effective Date, and such notice shall be conclusive
and binding.

 

SECTION 4.             Post-Closing Conditions. Within 120 days after the
Incremental Amendment Effective Date (or such longer period of time as may be
agreed by the Collateral Agent in its discretion), with respect to each existing
Mortgage, the Company shall provide the Collateral Agent with the following with
respect to the Mortgaged Property, either:

 

(a)           confirmation in writing (which may be in the form of an e-mail)
from local counsel in the jurisdiction in which the Mortgaged Property is
located, in form and substance reasonably satisfactory to the Collateral Agent,
to the effect that no amendment or other document, action or payment is required
with respect to the existing Mortgage for the applicable Mortgaged Property for
the continued validity, perfection and priority of the Liens of any existing
Mortgage as security for the Obligations including the Obligations evidenced by
the Amended Credit Agreement and the other documents executed in connection
therewith, for the benefit of the Secured Parties; or

 

(b)           each of the following:

 

(i)            an amendment to the existing Mortgage (each, a “Mortgage
Amendment”) for the applicable Mortgaged Property, and in form for recording in
the recording office where such Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Collateral Agent;

 

(ii)           a title search for the applicable Mortgaged Property
demonstrating that that such Mortgaged Property is free and clear of Liens
(except those Liens created or permitted under the terms of the Loan Documents);
and

 

(iii)          evidence of payment or satisfactory arrangements for payment of
all applicable title search and examination charges, escrow charges, mortgage
recording taxes, if any, and related charges and fees required for the recording
of the Mortgage Amendments referred to above.

 

SECTION 5.             Reaffirmation of Guaranty and Security.  Each Term B-3
Borrower and each other Loan Party, by its signature below, hereby (a) agrees
that, notwithstanding the effectiveness of this Incremental Amendment or the
Amended Credit Agreement, the Collateral Documents continue to be in full force
and effect and (b) affirms and confirms all of its obligations and liabilities
under each Loan Document to which it is a party, in each as such obligations and
liabilities have been amended by this Incremental Amendment, including, with
respect to each Guarantor, its guarantee of the Obligations and,  with respect
to each Loan Party, the pledge of and/or grant of a security interest in its
assets as Collateral pursuant to the Collateral Documents to secure the
Obligations (including the Term B-3 Loans), all as provided in the Collateral
Documents, and acknowledges and agrees that such obligations, liabilities,
guarantee, pledge and grant continue in full force and effect in respect of, and
to secure, such Obligations under, and in accordance with, the Credit Agreement
and the other Loan Documents, in each case after giving effect to this
Incremental Amendment.

 

5

--------------------------------------------------------------------------------


 

SECTION 6.             Reference to Agreement.  From and after the Incremental
Amendment Effective Date, the terms “Agreement,” “this Agreement,” “herein,”
“hereinafter,” “hereto,” “hereof” and words of similar import, as used in the
Amended Credit Agreement, shall, unless the context otherwise requires, refer to
the Credit Agreement as amended hereby, and the term “Credit Agreement,” as used
in the other Loan Documents, shall mean the Credit Agreement as amended hereby
and as may be further amended, supplemented or otherwise modified from time to
time.

 

SECTION 7.             Counterparts.  This Incremental Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Incremental Amendment by telecopy or other electronic
imaging means shall be effective as delivery of a manually executed counterpart
of this Incremental Amendment.

 

SECTION 8.             Governing Law.  THIS INCREMENTAL AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 9.             Jurisdiction.  EACH LOAN PARTY, THE ADMINISTRATIVE AGENT
AND EACH LENDER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
INCREMENTAL AMENDMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

 

SECTION 10.           Headings.  The headings of this Incremental Amendment are
for purposes of reference only and shall not limit or otherwise affect the
meaning hereof.

 

SECTION 11.           Notices.  All communications and notices hereunder shall
be given as provided in the Amended Credit Agreement.

 

SECTION 12.           Severability.  If any provision of this Incremental
Amendment is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Incremental
Amendment and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

6

--------------------------------------------------------------------------------


 

SECTION 13.           Successors.  The terms of this Incremental Amendment shall
be binding upon, and shall inure for the benefit of, the parties hereto and
their respective successors and assigns permitted under Section 10.07 of the
Amended Credit Agreement.

 

SECTION 14.           No Waiver.  Except as expressly set forth herein, this
Incremental Amendment (i) shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Loan Parties under the Credit Agreement
or any other Loan Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.  Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case, as amended by this Incremental Amendment.

 

[Remainder of this page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Amendment to
be duly executed by their duly authorized officers, all as of the date and year
first above written.

 

 

NEXEO SOLUTIONS, LLC

 

 

 

 

 

By:

/s/ Ross Crane                                

 

Name: Ross Crane

 

Title: Executive Vice President, Chief Financial Officer and Assistant Treasurer

 

 

 

 

 

NEXEO SOLUTIONS HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Ross Crane                                

 

Name: Ross Crane

 

Title: Executive Vice President, Chief Financial Officer and Assistant Treasurer

 

 

 

NEXEO SOLUTIONS SUB HOLDING CORP.

 

 

 

 

 

By:

/s/ Ross Crane                                

 

Name: Ross Crane

 

Title: Executive Vice President, Chief Financial Officer and Assistant Treasurer

 

 

 

 

 

NEXEO SOLUTIONS FINANCE CORPORATION

 

 

 

 

 

By:

/s/ Ross Crane                                

 

Name: Ross Crane

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

CHEMICAL SPECIALISTS AND DEVELOPMENT, LLC

 

 

 

 

 

By:

/s/ Ross Crane                                

 

Name: Ross Crane

 

Title: Executive Vice President, Chief Financial Officer and Assistant Treasurer

 

 

 

STARTEX CHEMICAL, LLC

 

 

 

 

 

By:

/s/ Ross Crane                                

 

Name: Ross Crane

 

Title: Executive Vice President, Chief Financial Officer and Assistant Treasurer

 

[Nexeo Incremental – Amendment]

 

--------------------------------------------------------------------------------


 

 

STARTEX DISTRIBUTION WEST, LLC

 

 

 

 

 

By:

/s/ Ross Crane                                

 

Name: Ross Crane

 

Title: Executive Vice President, Chief Financial Officer and Assistant Treasurer

 

[Nexeo Incremental – Amendment]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Aamir Saleem                

 

Name:  Aamir Saleem

 

Title:  Vice President

 

[Nexeo Incremental – Amendment]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Additional Lender

 

 

 

 

 

By:

/s/ Jonathan Jacob                

 

Name:  Jonathan Jacob

 

Title:  Vice President

 

[Nexeo Incremental – Amendment]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF TERM B-3 NOTE

 

$

[New York, New York]

[Date]

 

                                FOR VALUE RECEIVED, the undersigned (the
“Borrowers”) hereby promise to pay, on a joint and several basis, to [LENDER] or
its registered assigns (the “Lender”) in accordance with Section 10.07 of the
Credit Agreement (as defined below), in lawful money of the United States of
America in immediately available funds at the office of the Administrative Agent
(such term, and each other capitalized term used but not defined herein, having
the meaning assigned to it in the Credit Agreement, dated as of March 9, 2011,
as amended and restated on October 16, 2012, as amended by Amendment No. 1
thereto, dated as of November 29, 2012, as amended by Amendment No. 2 thereto,
dated as of August 5, 2013, and as further amended by the Incremental Amendment,
dated as of February [•], 2014 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Nexeo
Solutions, LLC, a Delaware limited liability company, Nexeo Solutions Holdings,
LLC, a Delaware limited liability company, Nexeo Solutions Sub Holding Corp., a
Delaware corporation, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and Collateral Agent) at 1455 Market
Street, Mail Code: CA5-701-05-19, San Francisco, CA 94103, (or such other office
notified by the Administrative Agent to the Borrower in accordance with Section
10.02 of the Credit Agreement) (i) on the dates set forth in the Credit
Agreement, the principal amounts set forth in the Credit Agreement with respect
to Term B-3 Loans made by the Lender to the Borrowers pursuant to the Credit
Agreement and (ii) on each Interest Payment Date, interest at the rate or rates
per annum as provided in the Credit Agreement on the unpaid principal amount of
all Term B-3 Loans made by the Lender to the Borrowers pursuant to the Credit
Agreement.

 

                                The Borrowers promise to pay, on a joint and
several basis, interest, on demand, on any overdue principal and, to the extent
permitted by law, overdue interest from their due dates at the rate or rates
provided in the Credit Agreement.

 

                                The Borrowers hereby waive diligence,
presentment, demand, protest and notice of any kind whatsoever.  The
non-exercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.

 

                                All Borrowings evidenced by this note and all
payments and prepayments of the principal hereof and interest hereon and the
respective dates thereof shall be endorsed by the holder hereof on the schedule
attached hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof, or otherwise recorded by such holder
in its internal records; provided, however, that the failure of the holder
hereof to make such a notation or any error in such notation shall not affect
the obligations of the Borrowers under this note.

 

                                This note is one of the Term B-3 Notes referred
to in the Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.  This note is
also entitled to the benefits of the Guaranty and is secured by the Collateral.

 

                                THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE TERMS OF THE CREDIT AGREEMENT.

 

--------------------------------------------------------------------------------


 

                                THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

                                IN WITNESS WHEREOF, the parties hereto have
caused this Note to be duly executed by their respective authorized officers as
of the day and year first above written.

 

 

 

NEXEO SOLUTIONS, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NEXEO SOLUTIONS HOLDINGS, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NEXEO SOLUTIONS SUB HOLDING CORP.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------